Dolliver, J.
(dissenting) — The majority and I are in full agreement that the State cannot be barred from seeking a remedy to an action it would otherwise be entitled to bring. RCW 4.16.160; Bellevue Sch. Dist. 405 v. Brazier Constr. Co., 100 Wn.2d 776, 675 P.2d 232 (1984). We also agree the school district was acting on behalf of the State when it built and maintained the building in question. The issue before the court is whether, under the facts in this case, any claim by the school district has arisen.
The majority first contends RCW 4.16.310 is not a non-claim statute, but rather a "builder limitation statute". It goes on to state that the "essential difference between RCW 4.16.310 and an ordinary statute of limitation is simply the point at which the limitation period begins to run." Majority, at 118. The majority then transforms RCW 4.16-.160 into a statute concerned not with the "limitations . . . to actions" in existence but into a statute which also affects the limitation on when an action might arise. I disagree with this analysis.
The key issue in this case is not whether RCW 4.16.310 is designated as a statute of limitation, a nonclaim statute, a statute of abrogation (see Bouser v. Lincoln Park, 83 Mich. App. 167, 268 N.W.2d 332 (1978)), a "builder limitation statute", or something else. Rather, it is the nature of RCW 4.16.310: Does it bar the remedy only without extinguishing the underlying right or obligation; or does it extinguish the underlying right or obligation itself?
The majority attempts to distinguish RCW 4.16.310 from nonclaim statutes. Conceding for the sake of argument that RCW 4.16.310 is not a typical nonclaim statute (e.g., liens of laborers and materialmen, RCW Title 60; liens of judgments, RCW 4.56; claims against estates of deceased persons, RCW 11.40; claims for damages against municipal corporations, RCW 36.45), the question still remains as to whether it is a statute of limitation or a "limitation to actions" contemplated by RCW 4.16.160. It is the position of the majority that RCW 4.16.310 is simply another statute of limitation and
*126recognizing] that under some circumstances causes of action for negligence or professional malpractice may not arise until discovery, the Legislature has responded by enacting statutes of limitations which require suit be filed within the shorter of two periods, one measured from the date of discovery and a second, longer period measured from the event giving rise to the cause of action.
Majority, at 119.
An analysis of RCW 4.16.310 does not bear out the majority's position. The statute is as follows:
All claims or causes of action as set forth in RCW 4.16.300 shall accrue, and the applicable statute of limitation shall begin to run only during the period within six years after substantial completion of construction, or during the period within six years after the termination of the services enumerated in RCW 4.16.300, whichever is later. The phrase "substantial completion of construction" shall mean the state of completion reached when an improvement upon real property may be used or occupied for its intended use. Any cause of action which has not accrued within six years after such substantial completion of construction, or within six years after such termination of services, whichever is later, shall be barred: Provided, That this limitation shall not be asserted as a defense by any owner, tenant or other person in possession and control of the improvement at the time such cause of action accrues.
RCW 4.16.310 states a cause of action which has not accrued within the time specified shall be barred. The term "accrued" means "when the party has a 'right to apply to a court for relief.'" U.S. Oil & Ref. Co. v. Department of Ecology, 96 Wn.2d 85, 91, 633 P.2d 1329 (1981) (quoting from Lybecker v. United Pac. Ins. Co., 67 Wn.2d 11, 15, 406 P.2d 945 (1965)). RCW 4.16.160 states there shall be no "limitation to actions brought in the name or for the benefit of the state . . .''. Clearly, once a cause of action has arisen the State may not be barred from seeking its remedy — the effect of a statute of limitation. Lane v. Department of Labor & Indus., 21 Wn.2d 420, 151 P.2d 440 (1944).
*127The majority asserts RCW 4.16.310 "creates no new right" (majority, at 118) and thus is distinguishable from the statutory right created by the nonclaim statutes. While this is true, the effect of RCW 4.16.310 is analogous to the nonclaim statute. It determines when an action shall accrue and thus when the "right" to apply for relief should occur. See Gazija v. Nicholas Jerns Co., 86 Wn.2d 215, 543 P.2d 338 (1975) (a cause of action has not accrued until plaintiff has discovered the injury or in the exercise of reasonable diligence should have discovered the injury). If an action is not brought within the 6-year period, there is no "right" to a cause of action. This is similar to the nonclaim statutes where, although the right is created by the statutes, unless the right is asserted within a fixed time the right is barred and never arises. Lane v. Department of Labor & Indus., supra.
RCW 4.16.310 is not, as the majority claims, simply another period of limitation. Under the terms of RCW 4.16.310, the effect of the failure to discover the defect within 6 years and thus have the cause of action áccrue is to "not merely withhold the remedy, but to take away the very right of recovery . . .". State v. Evans, 143 Wash. 449, 452, 255 P. 1035, 53 A.L.R. 564 (1927). See also In re Rhodes, 196 Wash. 618, 83 P.2d 896 (1938). "Any cause of action which has not accrued within six years after such substantial completion of construction, or within six years after such termination of services, whichever is later, shall be barred . . .". (Italics mine.) RCW 4.16.310. Whatever name the court chooses to give to RCW 4.16.310, it is not a statute of limitation which "relates only to the remedy". Lane v. Department of Labor & Indus., supra. " [I]t provides a time period in which the cause of action must accrue — not a time period from accrual to commencement of the action." Donovan v. Pruitt, 36 Wn. App. 324, 327, 674 P.2d 204 (1983).
The effect of a statute such as RCW 4.16.310 is well formulated by the Supreme Court of New Jersey in Rosenberg v. North Bergen, 61 N.J. 190, 199, 293 A.2d 662 (1972) in *128which it construed a statute comparable to RCW 4.16.310:
[The statute] does not bar a cause of action; its effect, rather, is to prevent what might otherwise be a cause of action, from ever arising. Thus injury occurring more than ten years after the negligent act allegedly responsible for the harm, forms no basis for recovery. The injured party literally has no cause of action. The harm that has been done is damnum absque injuria — a wrong for which the law affords no redress. The function of the statute is thus rather to define substantive rights than to alter or modify a remedy.
See also Regents of Univ. of Cal. v. Hartford Accident & Indem. Co., 21 Cal. 3d 624, 644, 581 P.2d 197, 147 Cal. Rptr. 486 (1978) (Clark, J., concurring and dissenting); Reith v. County of Mountrail, 104 N.W.2d 667 (N.D. 1960).
On its face, RCW 4.16.160 refers not to a limitation on the accrual or right of an action but to a limitation on the action itself, i.e., on the remedy which might be sought after the action is in existence. In the language of RCW 4.16.160:
[T]here shall be no limitation to actions brought in the name or for the benefit of the state, and no claim of right predicated upon the lapse of time shall ever be asserted against the state . . .
(Italics mine.) While I concur with the majority that the State is not subject to the policies of preventing stale claims inherent in statutes of limitation, this, of course, begs the question: Where, as here, no claim ever exists, then the policy of RCW 4.16.160 is inapposite.
It seems to me elementary that if no action exists it is irrelevant to be concerned about a limitation to the action. This court consistently has adhered to this position and also consistently has held nonclaim statutes apply to the State. Nothing in RCW 4.16.160 serves to allow the State to ignore the provisions of RCW 4.16.310. State v. Evans, supra; In re Rhodes, supra.
The correct interpretation of RCW 4.16.310 is: (1) If the claim or cause of action accrues within 6 years, then and only then will the applicable statute of limitation begin to *129run. Thus, e.g., if the damage occurred during construction, was discovered 5 years after the substantial completion of construction, and the applicable statute of limitation was RCW 4.16.040, the action would have to be brought within 6 years of the discovery of the damage or a total of 11 years from the date the damage occurred (RCW 4.16.160 would toll the statute of limitation but only if the claim had accrued within 6 years). (2) If the cause of action, the right to apply to a court for relief, has not accrued within 6 years, i.e., been discovered by plaintiff, then the cause of action shall be barred. See Gazija v. Nicholas Jerns Co., supra; Hudesman v. Meriwether Leachman Assocs., 35 Wn. App. 318, 666 P.2d 937 (1983); Donovan v. Pruitt, supra.
The majority's elaborate analyses under the headings of "Nonclaim Statutes", "Statutory Construction", and "Repeal by Implication" cannot overcome the basic proposition that the "limitations" referred to in RCW 4.16.160 refer to limitations to actions the State is entitled to bring. If the State or anyone else (and there is absolutely nothing to indicate RCW 4.16.310 does not apply to public bodies as well as to private citizens) does not have an action to bring, for whatever reason, then RCW 4.16.160 cannot apply.
Finally, since I would hold there is no cause of action under RCW 4.16.310 which can be brought against the other defendants, the claim of plaintiff against the bond of General Insurance Company of America also should be barred. The only case cited by plaintiff in support of its position to allow an action against the surety is Regents of Univ. of Cal. v. Hartford Accident & Indem. Co., supra. In this case the California Supreme Court erroneously, I believe, characterized the California statute, comparable to RCW 4.16.310, as a statute of limitation. See Regents of Univ. of Cal. v. Hartford Accident & Indem. Co., supra (Clark, J., concurring and dissenting). Furthermore, the construction of the statute by the California court was rejected by the next session of the California Legislature. Thus, I believe Regents is of little value to my analysis in *130this case.
This court held, early in the history of the state:
Whenever a cause of action is barred by any statute of limitations, the right to maintain an action therefor upon a bond which simply operates as a security for the same thing must necessarily cease to exist. When the principal debt or cause of action fails, the security must also fail."
Spokane Cy. v. Prescott, 19 Wash. 418, 422, 53 P. 661 (1898) (quoting with approval from Ryus v. Gruble, 31 Kan. 767, 3 P. 518 (1884)). I believe this principle applies with equal force to a nonclaim statute. County of Hudson v. Terminal Constr. Corp., 154 N.J. Super. 264, 381 A.2d 355 (1977). I do not believe the Legislature, when it enacted RCW 4.16.310, affecting the substantive rights of plaintiff, intended to allow a cause of action to accrue against a surety which it did not allow to accrue against the principal. Where, under RCW 4.16.310, there is no cause of action against the principal, there can be no cause of action against the surety.
I would vacate our opinion in Bellevue Sch. Dist. 405 v. Brazier Constr. Co., 100 Wn.2d 776, 675 P.2d 232 (1984) and affirm the summary judgment of the trial court in favor of the defendants.
Utter and Brachtenbach, JJ., concur with Dolliver, J.